Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00319-CV

 Albert Ralph VELASQUEZ, Associated Transportation Services, LLC, and P5 Management
                                     Group,
                                   Appellants

                                             v.

                                      Lisa RAMIREZ,
                                          Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-00229
                           Honorable Larry Noll, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, we AFFIRM the judgment in the
amount of $198,986.50 in favor of Albert Ralph Velasquez and against Lisa Ramirez. We reverse
the judgment against Albert Ralph Velasquez and REMAND the cause to the trial court for a new
trial on Lisa Ramirez’s fraud and civil conspiracy claims.

      We ORDER that Albert Ralph Velasquez, Associated Transportation Services, LLC, and
P5 Management Group recover their costs of this appeal from Lisa Ramirez.

       SIGNED October 15, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice